DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 07 June 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are partially persuasive. The rejection of claims 1-5, 7-14, 17, and 19-20 under 35 U.S.C. 112(b) has been withdrawn. However, claim 6, 16, and 18 are still rejected under 35 U.S.C. 112(b) due to an amendment/argument not being made with respect to: claim 6 reciting the limitation "the travel direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 16 and 18 are similarly rejected. Additionally, the amendments introduce new rejections under 35 U.S.C. 112(b). See rejections below.
Applicant's arguments, see remarks at pages 8-9, filed 7 June 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 over Maiterth et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Baur (US 20210221507 A1) in view of Tamura (WO 2012004842 A1).

Claim Objections
Claim(s) 1 and 4 is/are objected to because of the following informalities: 
Claim 1, lines 12-13, recites “both -the traffic on the road” but should recite --both the traffic on the road--
Claim 4, line 2, recites “performing the recuperation is performed along a section of the road” but should recite --performing the recuperation along a section of the road--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 12-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2-3, recites the limitation “determining a shape of the road by the drone”. It is unclear to the Examiner if the “determining a shape of the road by the drone” means determining the shape of the road near the drone or if it means determining the shape of the road using the drone. Therefore, claim 5 is indefinite. Claims 12-14 are rejected for similar reasoning. Additionally, claim 18 is rejected due to being dependent upon a rejected claim. For purposes of examination, this is interpreted to be determining the shape of the road by the cameras of drone.
Claim 6 recites the limitation "the travel direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, claims 15-16 and 18 are rejected for similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 6, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 20210221507 A1) in view of Tamura (WO 2012004842 A1).
Regarding claim 1:
	Baur teaches:
A method for performing recuperation for an ego vehicle located on a road with a plurality of third party vehicles, the method comprising: providing a drone which has at least one two cameras that is configured to fly above the road in proximity to the ego vehicle (see at least ¶[0004], [0010]-[0011], [0013], [0018], [0020], and [0022] regarding a drone flying above a vehicle which could be equipped with one or more cameras.)
acquiring, with a first camera of the drone, traffic on the road in the front of the ego vehicle (see Fig. 2-4 and at least ¶[0004], [0014], [0016]-[0018], and [0022] regarding a drone to provide enhance viewing and imaging of areas ahead of the vehicle such as traffic or accident.)
acquiring, with a second camera of the drone, traffic on the road behind the ego vehicle (see Fig. 2-4 and at least ¶[0014], [0019]-[0020], and [0022] regarding a drone to provide enhance viewing such as a rearward direction or areas outside of the field of view.)
Baur does not explicitly teach performing recuperation for the ego vehicle based on both -the traffic on the road in the front of the ego vehicle and the traffic on the road behind the ego vehicle.
However, Tamura teaches:
performing recuperation for the ego vehicle based on both -the traffic on the road in the front of the ego vehicle and the traffic on the road behind the ego vehicle (see abstract and page 20 regarding a front determination and a rear determination of vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide performing recuperation for the ego vehicle based on both -the traffic on the road in the front of the ego vehicle and the traffic on the road behind the ego vehicle, as taught by Tamura, to provide quantitative driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).

Regarding claim 2:
Baur does not explicitly teach further comprising: analyzing the traffic on the road in the front of the ego vehicle based on a third party vehicle located on the road in the front of the ego vehicle; and analyzing the traffic on the road behind the ego vehicle based on a third party vehicle located on the road behind the ego vehicle.
However, Tamura teaches:
further comprising: analyzing the traffic on the road in the front of the ego vehicle based on a third party vehicle located on the road in the front of the ego vehicle (see page 20 regarding a front determination and a rear determination of vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
and analyzing the traffic on the road behind the ego vehicle based on a third party vehicle located on the road behind the ego vehicle (see page 20 regarding a front determination and a rear determination of vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide analyzing the traffic on the road in the front of the ego vehicle based on a third party vehicle located on the road in the front of the ego vehicle; and analyzing the traffic on the road behind the ego vehicle based on a third party vehicle located on the road behind the ego vehicle, as taught by Tamura, to provide quantitative driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).

Regarding claims 3 and 9:
Baur does not explicitly teach further comprising: determining at least one kinematic parameter of the plurality of third party vehicles on the road that are in proximity to the ego vehicle.
	However, Tamura teaches:
further comprising: determining at least one kinematic parameter of the plurality of third party vehicles on the road that are in proximity to the ego vehicle (see page 20 regarding the determination of front/rear vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide determining at least one kinematic parameter of the plurality of third party vehicles on the road that are in proximity to the ego vehicle, as taught by Tamura, to provide quantitative driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).

Regarding claims 4, 10, and 11:
	Baur teaches:
wherein a future traffic situation and/or the recuperation in dependence thereon is predicted on the basis of a traffic situation acquired by the drone (see Fig. 2-4 and at least ¶[0004], [0014], [0016]-[0018], and [0022] regarding a drone to provide enhance viewing and imaging of areas ahead of the vehicle such as traffic or accident.)
Baur does not explicitly teach performing the recuperation is performed along a section of the road still to be traveled in future by the ego vehicle in its travel direction.
However, Tamura teaches:
further comprising: performing the recuperation is performed along a section of the road still to be traveled in future by the ego vehicle in its travel direction (see at least page 20 regarding maximum charging efficiency information corresponding to attributes of the road that the vehicle will travel in the future.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide performing the recuperation is performed along a section of the road still to be traveled in future by the ego vehicle in its travel direction, as taught by Tamura, to provide driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).

Regarding claims 6 and 15-18:
Baur does not explicitly teach performing the recuperation only when there is a safety distance in the travel direction behind the ego vehicle in relation to each third party vehicle behind the ego vehicle that is in proximity to the ego vehicle.
	However, Tamura teaches:
further comprising: performing the recuperation only when there is a safety distance in the travel direction behind the ego vehicle in relation to each third party vehicle behind the ego vehicle that is in proximity to the ego vehicle (see at least pages 10 and 20 regarding a safety distance and using regenerative energy and harmonizing safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide performing the recuperation only when there is a safety distance in the travel direction behind the ego vehicle in relation to each third party vehicle behind the ego vehicle that is in proximity to the ego vehicle, as taught by Tamura, to include where the control unit can derive a maximum efficiency speed based on the inter-vehicle distance and speed and set a recommended speed for the driving operation (Tamura at page 20, paragraph 3).

Regarding claim 8, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 8 is rejected for the same reasons as claim 1. In addition to teaching the limitations of claim 1, Bauer also teaches at least one control unit (see abstract and at least ¶[0011] regarding a control and/or the automated driving systems.)

	Claims 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 20210221507 A1) in view of Tamura (WO 2012004842 A1), as applied to claims 1-4 above, and in further view of Won et al. (KR 101580609 B1).
Regarding claims 5 and 12-14:
The combination of Baur and Tamura does not explicitly teach further comprising: determining a shape of the road by the drone.
	However, Won teaches:
further comprising: determining a shape of the road by the drone (see at least pages 5-6 regarding an image processing unit extracting a path using image information from an image collecting unit on a UAV. The image showing the path would give the vehicle the path (or shape of the path).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide determining a shape of the road by the drone, as taught by Won, to provide extracted routes and route information to the navigation unit for navigation of the vehicle (Won at page 6, paragraph 12).

	Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 20210221507 A1) in view of Tamura (WO 2012004842 A1), as applied to claims 1-3 above, and in further view of Stiewe et al. (DE 102016122686 B4).
Regarding claims 7, 19, and 20:
The combination of Baur and Tamura does not explicitly teach further comprising: providing a signal to each third party vehicle in proximity to the ego vehicle, which informs a driver of each third party vehicle that the recuperation is being performed for the ego vehicle.
	However, Stiewe teaches:
further comprising: providing a signal to each third party vehicle in proximity to the ego vehicle, which informs a driver of each third party vehicle that the recuperation is being performed for the ego vehicle (see at least ¶[0001], [0020], and [0054] regarding V2V communication and informing another road user of a situation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide a signal to each third party vehicle in proximity to the ego vehicle, which informs a driver of each third party vehicle that the recuperation is being performed for the ego vehicle, as taught by Stiewe, to provide more availability and better reliability of all traffic control, traffic information and driver systems using signaling (e.g., radio technology) (Stiewe at ¶[0086]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 20170076606 A1) is pertinent because it relates to an electronic control unit that may be further configured to control the activation of an imaging device located on the vehicle at an opposite side of a driver of the vehicle, based on the detected one or more actions. The imaging device is operable to capture one or more images in a forward-facing direction of the vehicle.
Watabe (JP 2016068814 A) is pertinent because it is a vehicle control system and a vehicle control device that enable a battery to sufficiently recover regenerative electric power generated by a motor due to deceleration.
Betsch (DE 102008035429 A1) is pertinent because it is a vehicle that has a monitoring device provided for monitoring rearward traffic conditions in front and rear of the vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666         

/AARON L TROOST/Primary Examiner, Art Unit 3666